Citation Nr: 1205761	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  06-07 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an eye disorder, to include exotropia and heterotropia.  

2.  Entitlement to service connection for an eye disorder, to include exotropia and heterotropia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to June 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2009, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  

In February 2010, the Board issued a decision denying reopening the claim for service connection for an eye disorder.  In addition, the Board remanded issues of entitlement to service connection for hearing loss, tinnitus, and ulcerative colitis to the RO for the issuance of a Statement of the Case.  The Veteran appealed the Board's determination to the United States Court of Appeals for Veterans Claims ("Court").  In a July 2011 decision, the Court vacated and remanded that part of the Board's decision that denied reopening service connection for a bilateral eye disorder.  

In July 2011, the RO issued a Statement of the Case addressing the claims for entitlement to service connection for hearing loss, tinnitus, and ulcerative colitis.  A review of the claims file and of Virtual VA, VA's electronic claims folder, does not reveal that the Veteran has filed a Substantive Appeal to the RO's determinations.  

In the decision herein, the Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for an eye disorder, to include exotropia and heterotropia.  Prior to issuing a decision on the merits, however, further development is required.  Hence, that issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  An April 1983 RO decision denied entitlement to service connection for an eye disorder.  The Veteran was notified of that decision but did not initiate an appeal. 
 
2.  Evidence received since the April 1983 RO decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for an eye disability, to include to include exotropia and heterotropia.  


CONCLUSION OF LAW

Evidence received subsequent to the April 1983 RO decision is new and material, and to this limited extent, the claim for service connection for an eye disability, to include to include exotropia and heterotropia is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board notes that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  With respect to the new and material evidence portion of the present appeal, the Appellant has not received sufficient notice and assistance.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); Stegall, supra.  However, as will be discussed fully below, the Board finds that new and material evidence has been submitted sufficient to reopen the claim.  Therefore, a full discussion of whether VA met these duties is not needed, as no prejudice can flow to the Appellant from such error with respect to the claim to reopen.  Assistance deficiencies with respect to the underlying claim will be discussed in the REMAND section below.  

II.  Analysis

The Veteran contends that an eye disability was either incurred in or aggravated during active duty service.  

The Veteran's service induction examination report showed a right lateral strabismus that was not considered disabling.  

A service treatment record in May 1964 indicated that the Veteran's left eye turned out and that he could not get a clear image if he used both eyes together.  The Veteran indicated that it had been present for the past 6 months and was getting worse.  The assessment was alternating exotropia.  

A Medical Board examination in May 1964 included findings of heterotropia and a large degree of exotropia, alternating type.  At such time, the Veteran reported that he had the condition for a "long time" and the examiner noted that was "obviously an EPTS condition."  The report notes that the condition was not incurred in the line of duty and he was recommended for separation from service.  

In February 1983, the Veteran filed a claim seeking service connection for an eye disorder.  At that time, he did not describe any eye injury during service.  

In April 1983, the RO denied the claim because an eye disorder preexisted entry onto active duty service and was not aggravated by military service.   The Veteran did not appeal that decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In September 2004, the Veteran sought to reopen his claim for service connection for an eye disorder.  

In a January 2006 statement, the Veteran reported that the eye condition occurred while working around artillery.  He stated that an 8-inch "red devil" artillery gun was fired without permission.  He attributed the current eye condition to the artillery firing incident in service.  

In a January 2007 statement, a former service buddy reported that he served with the Veteran at Fort Riley, Kansas.  Although they were in different units, the service buddy states that in June of 1964 the Veteran was shot over with a large gun.  He notes that the Veteran was taken to the hospital and released.  The buddy indicates that "from that time on every time I saw him he was still having medical problems."  

During the October 2009 hearing, the Veteran described an incident during active duty maneuvers whereby an 884 Red Devil artillery piece accidentally fired when he was underneath it and blew his helmet off.  (Transcript at 6.)  He reported that he was treated in the infirmary and told that he would be discharged in two weeks.  (T. at 7.)  

A VA optometry consultation in October 2009 includes the Veteran's reported history of head trauma in the military with resultant double vision.  The pertinent assessment included decreased visual acuity, left eye greater than right eye.  The examiner noted that left decreased visual acuity was "most likely due to sensory deprivation secondary voluntary eye closure since left side head trauma in 1964."  He also had left exotropia with diplopia, constant with about 30 degrees of deviation "most likely due to a partial 3rd nerve palsey secondary to left side head trauma.  

A November 2009 ophthalmologic examination included findings of left exotropia, constant, probably secondary to head trauma by history.  

The Board finds that after presuming the credibility of the evidence submitted that the requirements to reopen the finally denied claim have been met.  In short, at the time of the prior final denial the Veteran had presented no evidence addressing whether a pre-existing eye disability was aggravated during active duty service.  Since the last final denial the Veteran has presented lay testimony as to in-service aggravation and provided competent medical evidence indicating a relationship between a current disability and active duty service.  While the medical evidence does not include a medical opinion based on a review of the Veteran's claims file, the Court has emphasized that the law does not require new and material evidence as to each unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Accordingly, the Veteran's claim of entitlement to service connection for an eye disorder to include exotropia and heterotropia is reopened.  However, although the additional evidence is sufficient to reopen the claim, further efforts to assist the Veteran in substantiating the claim must be completed before the Board can consider the claim on the merits.  These efforts are described in the Remand portion of the decision below.  



	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received; the claim for service connection for an eye disorder to include exotropia and heterotropia is reopened.  


REMAND

The Court has recently held that the regulation allowing previously denied claims for service connection to be reopened if a claimant submits new and material evidence triggers VA's duties to assist, including a medical nexus examination if one is warranted.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  In this matter, the Board finds that VA's assistance is required to help support the Veteran's claim for benefits.  He has never been afforded an examination to provide opinion evidence as to the whether a pre-existing eye disability was aggravated during active duty or as to the most likely etiology of any current eye disability.  

In McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

Here, there is evidence of a current eye disability, of treatment for an eye condition during service, and statements by VA opticians indicating, at least by history, that a current eye disability was either incurred in or aggravated by active duty service.  As such, the criteria for a VA examination have been met.  

The Veteran must be advised of the importance of reporting to the scheduled examinations and of the possible adverse consequences for failing to so report.  See 38 C.F.R. § 3.655 (2011).

Accordingly, this matter is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination for the purposes of determining the nature, severity and etiology of any current eye disability to include exotropia and heterotropia.  

The claims folder must be provided to the examiner in conjunction with the examination and the examiner must note that the complete claims folder has been reviewed.  The examiner should perform any diagnostic tests deemed necessary.  The examiner should elicit from the Veteran a complete history of his complaints of an eye disability, including any medical treatment, and note that, in addition to the medical evidence, the Veteran's lay history has been considered.  

The examiner is directed to respond to the following questions:  

a)  Please describe the significance of the induction examination finding of right eye lateral strabismus and the Medical Evaluation Board finding of alternating exotropia.  Do these findings constitute the same disease entity?  

b)  Can a medical assessment be made as to whether any pre-existing eye disability underwent an increase in severity during service?  If "yes," was the increase in severity due the natural progress of the disease?  

c)  If the eye disability underwent an increase in severity that is not due the natural progress of the disease, what is the relationship between the Veteran's current eye disability and the disability as shown upon separation from active duty service?  

d).  As to any eye disability diagnosed, the examiner is asked to indicate whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that such disorder is otherwise related to service.  Any and all opinions must be accompanied by a complete rationale.  

The clinician is also advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.  

If the examiner is unable to provide the requested opinion, it should be so stated, along with a complete rationale for why he or she is unable to provide such an opinion.

2.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  If any benefit sought on appeal is not granted, the Veteran and his representative, if any, should be provided with a Supplemental Statement of the Case ("SSOC") and afforded the opportunity to respond thereto.  The matters should then be returned to the Board, if in order, for further appellate process.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


